Citation Nr: 1212195	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, M.M., and B.H.



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1941 to January 1945.  He died in December 2002.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board denied this claim in a March 2010 decision.  In an October 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2010 decision and remanded the claim for further proceedings consistent with the Court's decision. 

The appellant and two witnesses testified before a Decision Review Officer (DRO) at the RO in August 2007.  A transcript of the hearing has been associated with the claims file.  The Board notes that the appellant's representative filed a motion to advance the case on the Board's docket.  As a decision is being entered the motion is denied as moot. 

The Veterans Law Judge (VLJ) who previously adjudicated this claim in March 2010 has retired, and the case was reassigned to the undersigned VLJ. 




FINDINGS OF FACT

1.  The Veteran's daughter, V.K.M., was born in March 1955 and attained 18 years of age in March 1973.

2.  The evidence is at least in equipoise as to whether the Veteran's daughter became permanently incapable of self-support prior to attaining the age of 18 years. 


CONCLUSION OF LAW

The Veteran's daughter, V.K.M., was permanently incapable of self-support prior to attaining the age of 18 years, and is recognized as the helpless child of the Veteran. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.356 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The appellant's claim to be recognized as a helpless child of the deceased Veteran has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

II. Analysis

The appellant claims entitlement to recognition as a helpless child of the deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  For the following reasons, the Board finds that recognition of "helpless child" status is warranted.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled Veterans are not considered controlling.  Id.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

Id.  The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445. If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

Review of the record shows that the appellant, who was born in March 1955, was diagnosed with congenital glaucoma in June 1963.  Her private treatment records show that by July 1964, when she was nine years old, she was blind in the left eye and had 20/200 vision in the right eye with maximum correction.  She was considered to be statutorily blind by the Social Security Administration (SSA) by August 1976, when she was 21.  At that time, she was blind in the left eye and had vision of 20/300 in the right eye, as reflected in an October 1976 private treatment record.  The Board notes that SSA defines statutory blindness, in pertinent part, as consisting of vision of 20/200 in the better eye that cannot be improved with correction.  42 U.S.C.A. § 416(i)(1) (West 2002); SSA Publication No. 05-10052, ICN 462554, January 2012.

A January 2008 statement from the appellant's mother provides a helpful overview of the appellant's relevant history.  The appellant was enrolled in the Indiana School for the Blind by the age of ten when she was in the fourth grade.  She was able to finish high school at the local pubic high school with the help of tutors.  She then attempted a few college classes but was unable to pass them and decided not to continue with college.  In January 1974, she became eligible for Social Security's Supplementary Security Income (SSI) because she had never worked.  Two years after high school, in March 1975, she began working at a hospital developing x-rays in a dark room.  She held this job for a year and a half and earned a minimum wage.  At this time, she lived in an efficiency department and slept on the couch.  Her family provided her with a "moderate supplement of money and food to help her live independently."  According to the appellant's mother, she left her job developing x-rays because it was so far from home.  She did not work again for four years.  In October 1980, she was placed in a job through Bosma Industries (a sheltered workshop for the blind and visually impaired who cannot work in competitive employment) earning minimum wage.  The appellant's resume shows that the job consisted of packaging and assembling items.  She was employed in this capacity until 1991.  From 1991 to 1993, she worked for a sign company as a telemarketer earning minimum wage.  Thereafter, she went through computer and clerical training provided by a rehabilitation program and then worked at a Methodist church as an intern making less than minimum wage for about six months.  She then worked at a phone company earning minimum wage.  Currently, the appellant worked in a local government job as a customer service representative.  She was placed in this job through a vocational rehabilitation program.  She had worked in this job full time but her hours were subsequently reduced to 20 hours a week by the recommendation of her doctors.  As will be explained below, the Board finds that the appellant's job developing x-rays for a year and a half in March 1975 was no more than "tryout" work.  Her subsequent history of employment, as found by SSA, did not amount to substantial gainful activity and the record indicates that almost all of her jobs were provided under the auspices of a job placement program for the disabled. 

A September 1971 letter from the Indiana School for the Blind states that the appellant had been "a slow student" and "was able to function adequately" only in small classes (6 to 10 students) and with individual attention.  It had not been recommended that the appellant attend public school, although the school had recommended public school for other students.  It was noted that she had used large print materials while at the school.  However, the school felt that the appellant would have "great difficulty" in large classes regardless of what assistive materials were available.  

A college transcript reflects that the appellant had taken two courses in 1973.  She received a D in one course and did not receive credit for the other one.

In a November 1976 disability determination, SSA found that the appellant's disability due to statutory blindness began in August 1976, when she was 21 years of age. 

The claims file shows that the appellant was placed in her current job in 2000 through a vocational rehabilitation program, and that it essentially consists of "sheltered work."  In this regard, an August 2001 letter from SSA reflects that the appellant's disability was found to be continuing.  It was noted that the appellant had completed a "trial work period."  However, although she had worked or was currently working, SSA concluded that the work she had performed did not show that she could do "substantial work."  

In an October 2003 SSA questionnaire, the appellant's current employer indicated that her work was not considered to be worth the amount paid, and that the actual value of her services was worth about 50 percent of what she was paid.  It was noted that "special considerations" allowing the appellant to work included fewer or easier duties, special equipment, lower production expectations, and irregular hours. 

A December 2005 SSA disability determination reflects that the appellant's "extended period of eligibility" began in July 1985.  Her work history was reviewed and it was found that she had not engaged in substantial gainful activity (SGA) since 1985.  

The appellant's testimony at the August 2007 hearing, as well as statements submitted by various witnesses on her behalf, shows that she receives a wide array of administrative, accounting, transportation, and other services as necessary aids to living on her own with blindness, and which the appellant must pay for. 

In the Board's March 2010 denial of this claim, it had been found that the appellant's employment history, including her employment as an x-ray technician at the age of twenty and her current employment, showed that she was not permanently incapable of self support by the time she was 18.  In the October 2011 memorandum decision, the Court concluded that the Board had not adequately addressed the issue of whether the Veteran's current employment was "afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services."  38 C.F.R. § 3.356(b)(4).   

In further reviewing the record, the Board finds that the evidence is at least in equipoise as to whether the appellant was permanently incapable of self support by the age of 18.  In this regard, the evidence shows that the appellant was very disabled due to vision impairment well before the age of 18, and indeed met SSA's definition of statutory blindness when she was still a child.  Specifically, by the age of nine she was blind in the left eye and had 20/200 vision in the right eye, thus meeting SSA's definition of statutory blindness at that age.  See 42 U.S.C.A. § 416(i)(1).  Moreover, she was enrolled in the Indiana School for the Blind by the age of 10, further supporting a finding that her vision impairment was severe enough that she was considered functionally blind at that time.  While the appellant was eventually enrolled in a public high school in order to keep her closer to home, as reflected in her mother's January 2008 statement, the 1971 letter from the Indiana School for the Blind states that she was a "slow student" and it had not been recommended that she return to public school.  Importantly, the Court has observed that graduation from high school does not by itself prove an ability to support oneself.  Dobson, 4 Vet. App. at 446.

The Board notes that SSA found the appellant to be disabled due to being statutorily blind since August 1976, when she was 21.  However, the Board assumes that this date was based on when a claim for SSA benefits was submitted or when the appellant discontinued working as an x-ray technician, as the appellant had been statutorily blind since 1963 under SSA law.  The Board notes in this regard that SSA's definition of statutory blindness had been in effect since 1967, when the appellant was around 12.  See http://www.ssa.gov/history/ssa/lbjdib1.html.  Thus, SSA's finding that the appellant was disabled due to being statutorily blind could have been made before she was 18 had she not been working or had she submitted an earlier claim for benefits. 

The circumstances of the appellant's employment for a year and a half after high school as an x-ray technician at a hospital are not clear.  For example, it is not clear whether this employment involved "a substantial rendition of services."  See 38 C.F.R. § 3.156(b)(4).  However, in light of the appellant's subsequent employment history, the Board finds that her short-term employment as an x-ray technician was essentially "tryout" and thus does not rebut a finding that she was incapable of self support at this time.  See 38 C.F.R. § 3.156(b)(2).  In this regard, the Board notes that this job lasted only a year and a half.  During that time, the appellant lived only half a block away from the hospital, according to her hearing testimony, and her family provided her with additional money and food to "help her live independently" according to her mother's January 2008 statement.  She was found to be disabled by SSA due to blindness soon after she left that job.  She did not work again until four years later, and her subsequent jobs, as found by SSA, did not amount to substantial gainful activity.  Thus SSA has continued her disability benefits up to the present time.  SSA's findings constitute highly probative evidence that the appellant has not been capable of self support since becoming eligible for disability benefits in August 1976.  The appellant's resume and the January 2008 statement by her mother also indicate that she has been placed in most of her jobs under the auspices of vocational rehabilitation programs for the disabled, and that these jobs were likely "afforded ... upon sympathetic or charitable considerations and . . . involved no . . . substantial rendition of services," which weighs against a finding that she was capable of self-support by virtue of these jobs.  See id.  As discussed above, her current job has likewise been found by SSA not to amount to substantial gainful activity, and her employer has indicated that the job is provided at least in part under charitable considerations as the appellant's pay far exceeds the services she is able to render.  Indeed, a number of "special considerations" have been provided to help the appellant maintain employment, including fewer or easier duties, special equipment, lower production expectations, and irregular hours.  

In sum, while the evidence remains ambiguous as to whether the appellant was incapable of self support by the age of 18, the record clearly shows that she has been statutorily blind since the age of about 9, that SSA has found her to be disabled due to such blindness as early as the age of 21 (and would have found her to be disabled at an earlier age due to statutory blindness if she had submitted an earlier claim), and that her inability to engage in self-supporting labor for most of her adult life stems from the same disability she has had since she was a child, namely her blindness.  As such, the Board finds that the evidence is in relative equipoise, and resolves any doubt in the appellant's favor.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Accordingly, recognition of the appellant as the deceased Veteran's helpless child is granted.  See id.


ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


